 Case 1:19-cv-00939-LPS Document 19 Filed 01/16/20 Page 1 of 1 PageID #: 175




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 ACCELERATED MEMORY TECH, LLC

                Plaintiff,
        v.
                                                                C.A. No. 19-939-LPS
 KEMP TECHNOLOGIES, INC.

                Defendant.


                             NOTICE OF VOLUNTARY DISMISSAL

       Plaintiff Accelerated Memory Tech, LLC (“Accelerated”), by and through its undersigned

counsel, hereby files this Notice of Voluntary Dismissal of Defendants Kemp Technologies, Inc.

pursuant to Federal Rule of Civil Procedure 41(a)(1) and hereby dismisses all claims in this action

with prejudice and with each party to bear its own costs, expenses and attorneys’ fees.

 January 16, 2020                                 BAYARD, P.A.

 OF COUNSEL:                                      _/s/ Stephen B. Brauerman______________
                                                  Stephen B. Brauerman (#4952)
 Steven G. Hill                                   600 North King Street, Suite 400
 HILL, KERTSCHER & WHARTON, LLP                   Wilmington, DE 19801
 3350 Riverwood Parkway, Suite 800                (302) 655-5000
 Atlanta, GA 30339                                sbrauerman@bayardlaw.com
 (770) 953-0995
 sgh@hkw-law.com                                  Attorneys for Plaintiff Accelerated Memory
                                                  Tech, LLC

                       IT IS SO ORDERED this                 day of January, 2020.


                                      ___________________________
                                      United States District Judge
